EXHIBIT 10.41
Execution copy
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS A
REGISTRATION STATEMENT UNDER THE ACT WITH RESPECT TO THIS NOTE HAS BECOME
EFFECTIVE OR UNLESS LENDER ESTABLISHES TO THE SATISFACTION OF MAKER THAT AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
ENERGY FOCUS, INC.
CONVERTIBLE PROMISSORY NOTE

     
$500,000.00
  December 31, 2009 (“Issuance Date”)

     FOR VALUE RECEIVED, ENERY FOCUS, INC., a Delaware corporation (“Maker” or
“Energy Focus”), hereby promises to pay to the order of TLC INVESTMENTS, LLC, a
Tennessee limited liability company, and Jami Hall and Robert E. Wilson,
Tennessee residents (collectively, the “Lender”) at the address specified in
Section 5(g) hereof, or at such other place as Lender may from time to time
direct, at the times hereinafter set forth, in lawful money of the United
States, the unpaid principal amount of Five Hundred Thousand Dollars
($500,000.00). Maker also promises to pay Lender interest accruing on such
unpaid principal amount at a rate equal to the “Wall Street Journal Prime Rate”
in effect from time to time as and when announced and reported in the Journal
and at www.bankrate.com plus two percent (2%) (the “Rate”) in accordance with
the terms and provisions of this Convertible Promissory Note (this “Note”),
provided that no interest shall accrue or be payable following any notice
pursuant to Section 1(b) of this Note unless an Event of Default (as hereinafter
defined) shall have occurred and is continuing.
     This Note is made pursuant to the Member Interest Purchase Agreement
between Maker and Lender signed on December 29, 2009 and is secured by (1) a
Security Agreement between Maker and Lender (the “Security Agreement”) and (2) a
Member Interest Pledge Agreement between Maker and Lender (the “Pledge
Agreement”).
SECTION 1. PAYMENTS
          (a) Principal and Interest. The entire outstanding principal balance
of this Note, together with all accrued interest thereon, will be due and
payable on June 30, 2013 (the “Maturity Date”).
          (b) Prepayments. Except as otherwise indicated in this Note, this Note
may not be prepaid at any time prior to the Maturity Date without at least sixty
(60) days written notice to Lender and/or the written consent of Lender. Maker
shall not have the right to prepay

1



--------------------------------------------------------------------------------



 



this Note and/or to give notice of intent to prepay prior to the time that
Lender’s conversion rights mature pursuant to Section 3 hereof.
          (c) Application of Payments. All payments made by Maker under this
Note shall be applied first to any costs or charges payable under this Note,
second to accrued interest on the Note and the remainder shall be applied to
principal.
          (d) Cancellation of Note. Upon payment in full of the principal
balance of this Note and any charges, costs and accrued interest thereon, this
Note will be automatically cancelled and Maker’s payment obligations hereunder
will be extinguished.
          (e) Special Fee. If the reported closing price of a share of Common
Stock of Energy Focus on the national securities exchange, or on the automated
quotation system of a registered securities association, on which the shares of
Common Stock are traded, shall not be equal to or greater than $2.00 for at
least twenty (20) trading days between June 30, 2010 and June 30, 2013, then
Maker shall pay Lender an additional fee of $500,000.00 on the Maturity Date.
SECTION 2. OTHER PAYMENT TERMS
          (a) Waivers. Maker hereby waives presentment, demand for payment,
notice of non-payment, protests, notice of protests, notice of dishonor and all
other notices in connection with this Note. No waiver by Lender shall be deemed
to have been made unless such waiver is in writing and signed by Lender. Lender
reserves the right to waive or refrain from waiving any right or remedy under
this Note. No delay or omission on the part of Lender in exercising any right or
remedy under this Note shall operate as a waiver of such right or remedy or of
any other right or remedy under this Note. A waiver on any one occasion shall
not be construed as a bar to or waiver of any such right or remedy on any future
occasion.
          (b) Default. Upon and after the occurrence of an Event of Default (as
hereinafter defined), Lender, in addition to any other remedies available at law
or in equity, or under the Security Agreement or the Pledge Agreement, shall
have the right without presentment, notice or demand of any kind to
(i) accelerate this Note and to declare all of the obligations of Maker under
this Note immediately due and payable and/or (ii) to convert the Note in
accordance with the terms of Section 3.
          (c) Event of Default. For purposes of this Note, an “Event of Default”
occurs if: (a) the Maker does not make the payment of the principal of, and
interest on, this Note when the same becomes due and payable, and such failure
continues for the period and after the notice specified below; (b) the Maker
fails to comply with any of its other obligations under this Note, and such
failure continues for the period and after the notice specified below; (c) the
Maker, pursuant to or within the meaning of any Bankruptcy Law as hereinafter
defined): (i) commences a voluntary case; (ii) consents to the entry of an order
for relief against it in an involuntary case; (iii) consents to the appointment
of a Custodian (as hereinafter defined) of it or for all or substantially all of
its property; (iv) makes a general assignment for the benefit of its creditors;
or (v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (A) is for relief against the Maker in an involuntary case;
(B) appoints a Custodian of

2



--------------------------------------------------------------------------------



 



the Maker or for all or substantially all of its property; or (C) orders the
liquidation of the Maker, and the order or decree remains unstayed and in effect
for 90 days; (d) the Maker shall default under any Senior Indebtedness; (e) the
Maker shall redeem any class of capital stock junior to the Note; (f) the Maker
shall sell substantially all of its assets; (g) a Change in Control of the Maker
shall occur; or (h) Maker shall have an uncured default under the Member
Interest Purchase Agreement of even date.
     As used in this Section 2, the term “Bankruptcy Law” means Title 11 of the
United States Code or any similar federal or state law for the relief of
debtors. The term “Custodian” means any receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law.
     A default under clause (a) or (b) in Section 2(c) above is not an Event of
Default until the Holder notifies the Maker of such default and the Maker does
not cure it within ten (10) days after the receipt of such notice, which must
specify the default, demand that it be remedied and state that it is a “Notice
of Default.”
     As used in this Section 2, a “Change in Control” shall be deemed to have
occurred if and when: (i) any person or group of persons acting in concert shall
have acquired ownership of or the right to vote or to direct the voting of
shares of capital stock of the Maker representing thirty percent (30%) or more
of the total voting power of the Maker; or (ii) the Maker shall have merged into
or consolidated with another corporation, or merged another corporation into the
Maker, on a basis whereby less than fifty percent (50%) of the total voting
power of the surviving corporation is represented by shares held by former
shareholders of the Maker prior to that merger or consolidation.
SECTION 3. CONVERSION OF NOTE.
          (a) Conversion. Lender shall have the right to convert the principal
of the Note, in whole but not in part, into Five Hundred Thousand (500,000)
shares of common stock of the Maker at any time during the period commencing on
June 30, 2010 and ending on the Maturity Date. Upon conversion, any and all
accrued interest and other costs shall be immediately due and payable in cash.
          (b) Conversion Procedure. In order to convert this Note into common
stock of Maker, the Holder must (i) complete and sign the Notice of Conversion
attached hereto as Exhibit C, (ii) surrender the Note to the Maker, and
(iii) furnish appropriate endorsements and transfer documents if so requested by
the Maker. The conversion date will be the date all of the foregoing
requirements have been satisfied.
          (c) Issuance of Conversion Shares. Upon the occurrence of a conversion
pursuant to Section 3(b), Lender shall surrender this Note at the office of
Maker. Thereupon, there shall be issued and delivered to Lender share
certificate(s) or other document(s) representing the number of Conversion Shares
into which this Note was convertible on the date of conversion.
          (d) Registration Rights. The Holder shall have Registration Rights, as
set

3



--------------------------------------------------------------------------------



 



forth on Exhibit A.
SECTION 4. REPRESENTATIONS OF MAKER
     Maker hereby represents and warrants to Lender as of the Issuance Date:
          (a) Organization, Qualifications and Power. Maker is a Delaware
corporation and its certificate of registration is in full force and effect.
Maker has all requisite power and authority to own or lease its properties and
assets and to conduct its business as it is presently being conducted and to
issue, sell and deliver this Note.
          (b) Authorization. The execution and delivery by Maker of this Note
and the performance by Maker of its obligations hereunder have been duly
authorized by all requisite limited liability company action.
          (c) Validity. This Note has been duly executed and delivered by Maker
and constitutes the legal, valid and binding obligation of Maker, enforceable
against Maker in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws of the United States (both state and federal), affecting the enforcement of
creditors’ rights or remedies in general as may from time to time be in effect
and the exercise by courts of equity powers or their application of public
policy.
SECTION 5. MISCELLANEOUS
          (a) Amendments. No amendment or waiver of any provision of this Note,
nor consent to any departure by Maker herefrom, shall in any event be effective
unless the same shall be in writing and signed by Lender and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
          (b) Severability. If any term, covenant or provision contained in this
Note, or the application thereof to any Person or circumstance, shall be
determined to be void, invalid, illegal or unenforceable to any extent or shall
otherwise operate to invalidate this Note, in whole or part, then such term,
covenant or provision only shall be deemed not contained in this Note; the
remainder of this Note shall remain operative and in full force and effect and
shall be enforced to the greatest extent permitted by law as if such clause or
provision had never been contained herein or therein; and the application of
such term, covenant or provision to other Persons or circumstances shall not be
affected, impaired or restricted thereby.
          (c) Captions. The captions or headings at the beginning of any
paragraph or portion of any paragraph in this Note are for the convenience of
Maker and Lender and for purpose of reference only and shall not limit or
otherwise alter the meaning of the provisions of this Note.
          (d) Interest Computation. All interest payable pursuant to this Note
will be computed on the basis of a 365-day year for the actual number of days
elapsed. In no contingency or event whatsoever shall interest charged hereunder,
however such interest may be

4



--------------------------------------------------------------------------------



 



characterized or computed, exceed the highest rate permissible under any law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that Lender has
received interest hereunder in excess of the highest rate applicable hereto,
Lender shall promptly refund such excess interest to Maker.
          (e) Usury Savings Clause. It is the intention of the parties hereto to
comply with applicable state and federal usury laws from time to time in effect.
Accordingly, notwithstanding any provision to the contrary in this Note or any
other document related hereto, in no event (including, but not limited to,
prepayment or acceleration of the maturity of any obligation) will this Note or
any such other document require the payment or permit the collection or receipt
of interest in excess of the highest lawful rate. If under any circumstance
whatsoever, any provision of this Note or of any other document pertaining
hereto will provide for the payment, collection or receipt of interest in excess
of the highest lawful rate, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and if from any such
circumstances Lender will ever receive anything of value as interest or deemed
interest by applicable law under this Note or any other document pertaining
hereto or otherwise an amount that would exceed the highest lawful rate, such
amount that would exceed the highest lawful rate shall be applied to the
reduction of the principal amount owing under this Note or on account of any
other indebtedness of Maker to Lender, and not to the payment of interest, or if
such excessive interest exceeds the unpaid balance of principal of this Note and
such other indebtedness, such excess shall be refunded to Maker. In determining
whether or not the interest paid or payable with respect to any indebtedness of
Maker to Lender, under any specified contingency, exceeds the highest lawful
rate, Maker and Lender will, to the maximum extent permitted by applicable law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
(iii) amortize, prorate, allocate and spread the total amount of interest
throughout the full term of such indebtedness (including any extension or
renewal) so that interest thereon does not exceed the maximum amount permitted
by applicable law, and/or (iv) allocate interest between portions of such
indebtedness, to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable law. Lender expressly disavows any
intention to charge or collect excessive unearned interest or finance charges in
the event that the maturity of this Note is accelerated. If at any time the Rate
exceeds the highest lawful rate, then the rate at which interest shall accrue
hereunder shall automatically be limited to the highest lawful rate, and shall
remain at the highest lawful rate until the total amount of interest accrued
hereunder equals the total amount of interest that would have accrued but for
the operation of this sentence. Thereafter, interest shall accrue at the Rate
unless and until the Rate again exceeds the highest lawful rate, in which case
the immediately preceding sentence shall apply.
          (f) Governing Law. This Note shall in all respects be governed by, and
construed and interpreted in accordance with, the internal substantive laws of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.
          (g) Notices. Any notice, request or other communication required or
permitted hereunder will be in writing and be deemed to have been duly given
(a) when personally delivered or sent by facsimile transmission (the receipt of
which is confirmed in writing), (b) one business day after being sent by a
nationally recognized overnight courier

5



--------------------------------------------------------------------------------



 



service or (c) five business days after being sent by registered or certified
mail, return receipt requested, postage prepaid, to the parties at their
respective addresses set forth below.

     
If to Maker:
  Energy Focus, Inc.
 
  32000 Aurora Road
 
  Solon, Ohio 44321
 
  Attention: Mr. Joseph G. Kaveski
 
 
Chief Executive Officer
 
  Facsimile: 440.848.8561
 
   
If to Lender:
  TLC Investments, LLC
 
  1244 Gallatin Pike South
 
  Madison, Tennessee 37115
 
  Attention: Ms. Jami Hall
 
 
President
 
  Facsimile: 615.883.0988

          (h) Waiver of Jury Trial. MAKER IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE OTHER
RELATED DOCUMENTS OR THE ACTIONS OF LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

            ENERGY FOCUS, INC.
      By:   /s/ Joseph G. Kaveski         Name:   Joseph G. Kaveski       
Title:   Chief Executive Officer   

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Registration Rights
     The following terms in Exhibit A shall have the following meanings:

      “Company” shall mean Energy Focus, Inc.         “Investor” shall mean TLC
Investments, LLC.         “Registerable Securities” shall mean the Conversion
Shares.         “Transaction Documents” shall mean the Convertible Promissory
Note.

     Section 1.1. Shelf Registration.

(a)   As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. If for any reason
(including, without limitation, the Commission’s interpretation of Rule 415) the
Commission does not permit all of the Registrable Securities to be included in
such Registration Statement, then the Company shall prepare and file with the
Commission one or more separate Registration Statements with respect to any such
Registrable Securities not included with the initial Registration Statements, as
soon as allowed under SEC Regulations and is commercially practicable. The
Registration Statement shall be on a Form S-3; in the event Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form in accordance herewith and (ii) attempt
to register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statements then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires the Investor to be named
as an “underwriter”, the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that the Investor is not an
“underwriter”. The Investor shall have the right to participate or have their
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have her counsel comment on any written
submission

7



--------------------------------------------------------------------------------



 



      made to the SEC with respect thereto, and to have such comments relayed to
the SEC with the consent of the Company, not to be unreasonably withheld. No
such written submission shall be made to the SEC to which the Investor’s counsel
reasonably objects. In the event that, despite the Company’s commercially
reasonable efforts and compliance with the terms of this Section 2(e), the SEC
refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) with the consent of the Investor’s counsel, not to be
unreasonably withheld, agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the SEC may require to
assure the Company’s compliance with the requirements of Rule 415; provided,
however, that the Company shall not agree to name the Investor as an
“underwriter” in such Registration Statement without the prior written consent
of the Investor (collectively, the “SEC Restrictions”). No liquidated damages
shall accrue on or as to any Cut Back Shares until such time as the Company is
able, using commercially reasonable efforts, to effect the filing of an
additional Registration Statement with respect to the Cut Back Shares in
accordance with any SEC Restrictions (such date, the “Restriction Termination
Date”). From and after the Restriction Termination Date, all of the provisions
of this Agreement (including the liquidated damages provisions) shall again be
applicable to the Cut Back Shares; provided, however, that for such purposes,
references to the Filing Date shall be deemed to be the Restriction Termination
Date.   (b)     The Company shall use its best efforts to cause each
Registration Statement filed hereunder to be declared effective by the
Commission as promptly as possible after the filing thereof, but in any event
prior to the Required Effectiveness Date, and shall use its best efforts to keep
the Registration Statement continuously effective under the Securities Act until
the earlier of (i) the fifth anniversary of the Effective Date, (ii) the date
when all Registrable Securities covered by such Registration Statement have been
sold publicly, or (iii) the date on which the Registrable Securities are
eligible for sale without volume limitation within a three-month period pursuant
to Rule 144 or any successor thereto (the “Effectiveness Period”). The Company
shall notify the Investor in writing promptly (and in any event within one
Business Day) after receiving notification from the Commission that the
Registration Statement has been declared effective.   (c)     As promptly as
possible, and in any event no later than the Post-Effective Amendment Filing
Deadline, the Company shall prepare and file with the Commission a
Post-Effective Amendment. The Company shall use its best efforts to cause the
Post-Effective Amendment to be declared effective by the Commission as promptly
as possible after the filing thereof. The Company shall notify the Investor in
writing promptly (and in any event within one Business Day) after receiving
notification from the Commission that the Post-Effective Amendment has been
declared effective.   (d)     If the Company issues to the Investor any Common
Stock pursuant to the Transaction Documents that is not included in the initial
Registration Statement, then



8



--------------------------------------------------------------------------------



 



      the Company shall file an additional Registration Statement covering such
number of shares of Common Stock on or prior to the Filing Date and shall use it
best efforts, but in no event later than the Required Effectiveness Date, to
cause such additional Registration Statement to be declared effective by the
Commission.   (e)     The Registration Statement shall not include any
securities other than the Registrable Securities without the prior written
consent of the Investor.

     Section 1.2. Registration Process. In connection with the registration of
the Registrable Securities pursuant to Section 1.1, the Company shall:

(a)     Prepare and file with the Commission the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Company may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the Registration Period include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.;

(b)     Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the end of
the Effectiveness Period;

(c)     Prior to the filing with the Commission of the Registration Statement
(including any amendments thereto) and the distribution or delivery of any
Prospectus (including any supplements thereto), provide draft copies thereof to
the Investor and reflect in such documents all such comments as the Investor
(and her counsel) reasonably may propose and furnish to the Investor and her
legal counsel identified to the Company (i) promptly after the same is prepared
and publicly distributed, filed with the Commission, or received by the Company,
one copy of the Registration Statement, each Prospectus, and each amendment or
supplement thereto, and (ii) such number of copies of the Prospectus and all
amendments and supplements thereto and such other documents, as the Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities;

(d)     (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Investor reasonably requests, (ii) prepare and file in such
jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in

9



--------------------------------------------------------------------------------



 



      effect at all times during the Registration Period, and (iv) take all such
other lawful actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (A) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify, (B) subject itself to general taxation in any
such jurisdiction or (C) file a general consent to service of process in any
such jurisdiction;   (e)     As promptly as practicable after becoming aware of
such event, notify the Investor of the occurrence of any event, as a result of
which the Prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare an amendment to the Registration Statement and supplement to
the Prospectus to correct such untrue statement or omission, and deliver a
number of copies of such supplement and amendment to the Investor as the
Investor may reasonably request;   (f)     As promptly as practicable after
becoming aware of such event, notify the Investor (or, in the event of an
underwritten offering, the managing underwriters) of the issuance by the
Commission of any stop order or other suspension of the effectiveness of the
Registration Statement and take all lawful action to effect the withdrawal,
rescission or removal of such stop order or other suspension;   (g)     Take all
such other lawful actions reasonably necessary to expedite and facilitate the
disposition by the Investor of his Registrable Securities in accordance with the
intended methods therefor provided in the Prospectus which are customary under
the circumstances;   (h)     Make generally available to its security holders as
soon as practicable, but in any event not later than 18 months after the
Effective Date of the Registration Statement, an earnings statement of the
Company and its Subsidiary complying with Section 11(a) of the Securities Act
and the rules and regulations of the Commission thereunder;   (i)     In the
event of an underwritten offering, promptly include or incorporate in a
Prospectus supplement or post effective amendment to the Registration Statement
such information as the underwriters reasonably agree should be included therein
and to which the Company does not reasonably object and make all required
filings of such Prospectus supplement or post effective amendment as soon as
practicable after it is notified of the matters to be included or incorporated
in such Prospectus supplement or post effective amendment;   (j)     Make
reasonably available for inspection by the Investor, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney, accountant or other agent retained by the Investor or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties

10



--------------------------------------------------------------------------------



 



    of the Company and its Subsidiary, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by the
Investor or any such underwriter, attorney, accountant or agent in connection
with the Registration Statement, in each case, as is customary for similar due
diligence examinations; provided, however, that all records, information and
documents that are designated in writing by the Company, in good faith, as
confidential, proprietary or containing any nonpublic information shall be kept
confidential by the Investor and any such underwriter, attorney, accountant or
agent (pursuant to an appropriate confidentiality agreement in the case of any
such holder or agent), unless such disclosure is made pursuant to judicial
process in a court proceeding (after first giving the Company an opportunity
promptly to seek a protective order or otherwise limit the scope of the
information sought to be disclosed) or is required by law, or such records,
information or documents become available to the public generally or through a
third party not in violation of an accompanying obligation of confidentiality;
and provided, further, that, if the foregoing inspection and information
gathering would otherwise disrupt the Company’s conduct of its business, such
inspection and information gathering shall, to the maximum extent possible, be
coordinated on behalf of the Investor and the other parties entitled thereto by
one firm of counsel designated by and on behalf of the majority in interest of
the Investor and other parties;   (k)   In connection with any offering, make
such representations and warranties to the Investor and to the underwriters if
an underwritten offering, in form, substance and scope as are customarily made
by a company to underwriters in secondary underwritten offerings;   (l)     In
connection with any underwritten offering, deliver such documents and
certificates as may be reasonably required by the underwriters;   (m)    
Cooperate with the Investor to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold pursuant to the
Registration Statement, which certificates shall, if required under the terms of
this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as the Investor may request and maintain a transfer agent for the Common Stock;
  (n)     Use its commercially reasonable efforts to cause all Registrable
Securities covered by the Registration Statement to be listed or qualified for
trading on the principal Trading Market, if any, on which the Common Stock is
traded or listed on the Effective Date of the Registration Statement; and   (o)
    Unless and to the extent that such Plan of Distribution requires
modification due to inaccuracy due to changes in the plan of distribution of
Investor, or due to a change in SEC regulations, to use the Plan of Distribution
attached hereto as Exhibit B in each Prospectus and Registration Statement.

11



--------------------------------------------------------------------------------



 



     Section 1.3. Obligations and Acknowledgements of the Investor. In
connection with the registration of the Registrable Securities, the Investor
shall have the following obligations and hereby make the following
acknowledgements:

(a)     It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities in the Registration Statement that the
Investor (i) shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and (ii) shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify the Investor of the
information the Company requires from the Investor (the “Requested Information”)
if the Investor elects to have any of its Registrable Securities included in the
Registration Statement. If at least two Business Days prior to the anticipated
filing date the Company has not received the Requested Information from the
Investor, then the Company may file the Registration Statement without including
any Registrable Securities of the Investor and the Company shall have no further
obligations under this Agreement to the Investor after such Registration
Statement has been declared effective. If the Investor notifies the Company and
provides the Company the information required hereby prior to the time the
Registration Statement is declared effective, the Company will file an amendment
to the Registration Statement that includes the Registrable Securities of the
Investor; provided, however, that the Company shall not be required to file such
amendment to the Registration Statement at any time less than five Business Days
prior to the Effectiveness Date.   (b)     The Investor agrees to cooperate with
the Company in connection with the preparation and filing of a Registration
Statement hereunder, unless the Investor has notified the Company in writing of
her election to exclude all of its Registrable Securities from such Registration
Statement;   (c)     The Investor agrees that, upon receipt of any notice from
the Company of the occurrence of any event of the kind described in
Section 1.2(e) or 1.2(f), the Investor shall immediately discontinue her
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 1.2(e) and, if
so directed by the Company, the Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Investor’s possession (other than one copy of any
documents not filed with the SEC for evidentiary purposes), of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and

     Section 1.4. Expenses of Registration. All expenses (other than
underwriting discounts and commissions and the fees and expenses of the
Investor’s counsel) incurred in connection with registrations, filings or
qualifications pursuant to this

12



--------------------------------------------------------------------------------



 



Agreement, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.
     Section 1.5. Accountant’s Letter. If the Investor proposes to engage in an
underwritten offering, the Company shall deliver to the Investor, at the
Company’s expense, a letter dated as of the effective date of each Registration
Statement or Post-Effective Amendment thereto, from the independent public
accountants retained by the Company, addressed to the underwriters and to the
Investor, in form and substance as is customarily given in an underwritten
public offering, provided that such seller has made such representations and
furnished such undertakings as the independent public accountants may reasonably
require;
     Section 1.6. Indemnification and Contribution

(a)     Indemnification by the Company. The Company shall indemnify and hold
harmless the Investor and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an “Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 1.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.

13



--------------------------------------------------------------------------------



 



(b)     Indemnification by Investor. The Investor agrees, as a consequence of
the inclusion of any of her Registrable Securities in a Registration Statement
to (i) indemnify and hold harmless the Company, its directors (including any
person who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (A) an untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement or
Prospectus or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in light of the circumstances under which they were
made, in the case of the Prospectus), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Investor
expressly for use therein or (B) the use by the Investor of an outdated
Prospectus from and after receipt by the Investor of a notice pursuant to
Section 1.2(e), and (ii) reimburse the Company for any legal or other expenses
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that the
Investor shall not be liable under this Section 1.6(b) for any amount in excess
of the net proceeds paid to the Investor in respect of Registrable Securities
sold by it.   (c)     Notice of Claims, etc. Promptly after receipt by a Person
seeking indemnification pursuant to this Section 1.6 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 1.6 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the

14



--------------------------------------------------------------------------------



 



      Indemnified Party, potentially differing interests between such parties in
the conduct of the defense of such Claim, or if there may be legal defenses
available to the Indemnified Party that are in addition to or disparate from
those available to the Indemnifying Party (other than that the Indemnified Party
is entitled to be indemnified by the Indemnifying Party), or (iii) the
Indemnifying Party shall have failed to employ legal counsel reasonably
satisfactory to the Indemnified Party within a reasonable period of time after
notice of the commencement of such Claim. If the Indemnified Party employs
separate legal counsel in circumstances other than as described in the preceding
sentence, the fees, costs and expenses of such legal counsel shall be borne
exclusively by the Indemnified Party. Except as provided above, the Indemnifying
Party shall not, in connection with any Claim in the same jurisdiction, be
liable for the fees and expenses of more than one firm of counsel for the
Indemnified Party (together with appropriate local counsel). The Indemnified
Party shall not, without the prior written consent of the Indemnifying Party
(which consent shall not unreasonably be withheld), settle or compromise any
Claim or consent to the entry of any judgment that does not include an
unconditional release of the Indemnifying Party from all liabilities with
respect to such Claim or judgment or contain any admission of wrongdoing.   (d)
    Contribution. If the indemnification provided for in this Section 1.6 is
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions or alleged
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 1.6(d) were determined by
pro rata allocation (even if the Investor or any underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 1.6(d).
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

15



--------------------------------------------------------------------------------



 



(e)     Limitation on Investor’s Obligations. Notwithstanding any other
provision of this Section 1.6, in no event shall the Investor have any liability
under this Section 1.6 for any amounts in excess of the dollar amount of the
proceeds actually received by the Investor from the sale of Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) pursuant to any Registration Statement under which such Registrable
Securities are registered under the Securities Act.   (f)     Other Liabilities.
The obligations of the parties under this Section 1.6 shall be in addition to
any liability which such party may otherwise have to any Indemnified Person and
the obligations of any Indemnified Person under this Section 1.6 shall be in
addition to any liability which such Indemnified Person may otherwise have to
any other party. The remedies provided in this Section 1.6 are not exclusive and
shall not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity.

     Section 1.7. Rule 144. With a view to making available to the Investor the
benefits of Rule 144 or any successor thereto, until the shares are eligible for
sale without volume limitations, the Company agrees to use its best efforts to:

  (i)   comply with the provisions of paragraph (c)(1) of Rule 144 or any
successor thereto; and     (ii)   file with the Commission in a timely manner
all reports and other documents required to be filed by the Company pursuant to
Section 13 or 15(d) under the Exchange Act; and, if at any time it is not
required to file such reports but in the past had been required to or did file
such reports, it will, upon the request of the Investor, make available other
information as required by, and so long as necessary to permit sales of, its
Registrable Securities pursuant to Rule 144 or any successor thereto.

     Section 1.8. Common Stock Issued Upon Stock Split, etc. The provisions of
this Agreement shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Conversion Shares.

16



--------------------------------------------------------------------------------



 



EXHIBIT B
Plan of Distribution
     The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:
     - ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;
     - block trades in which the broker-dealer will attempt to sell the shares
as agent, but may position and resell a portion of the block as principal to
facilitate the transaction;
     - purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;
     - an exchange distribution in accordance with the rules of the applicable
exchange;
     - privately negotiated transactions;
     - short sales effected after the date the registration statement of which
this Prospectus is a part is declared effective by the SEC;
     - through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;
     - broker-dealers may agree with the selling stockholders to sell a
specified number of such shares at a stipulated price per share; and
     - a combination of any such methods of sale.
     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as

17



--------------------------------------------------------------------------------



 



selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.
     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.
     The selling stockholders and any underwriters, broker-dealers or agents
that participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

18



--------------------------------------------------------------------------------



 



     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, to the extent applicable we will make copies of this prospectus (as
it may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.
     We have agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (2) the date on which the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.

19



--------------------------------------------------------------------------------



 



EXHIBIT C
NOTICE OF CONVERSION
[To be completed and signed only upon conversion of Note]
The undersigned, one of the Lenders of and a holder of the Note, along with all
of the other Lenders and holders, hereby irrevocably elects to exercise the
right to convert it into 1,500,000 shares of common stock of Energy Focus, Inc.
in exchange for the full principal face amount of the Note.

           
 
       
 
            (Name of Lender and holder of Note)  
 
       
 
            (Address of Lender and holder of Note)  
 
       
 
            (SSN or EIN of Lender and holder of Note)  
 
       
 
       
Date: ______ ___, 20___
  Sign:           (Signature must conform in all respects to name of Lender
shown on face of the Note)  

20